Title: To Thomas Jefferson from William Stephens Smith, 8 October 1787
From: Smith, William Stephens
To: Jefferson, Thomas


London, 8 Oct. 1787. Acknowledges TJ’s letter of 28 Sep.; would be “much flattered if Congress would join you in opinion relative to the appointment you mention”; agrees “fully respecting the proper conduct which ought to be pursued relative to the Island”; thinks “it would be fortunate for U.S. if we could see it once fairly entered upon.” Sends copy of John Adams’ letter of 25 Aug. which TJ has not acknowledged; fears it and the book sent with it have gone astray; it was sent by Mme. de Corny when she returned to Paris the first of September.
